Title: To Thomas Jefferson from Sarsfield, 26 April 1789
From: Sarsfield, Guy Claude, Comte de
To: Jefferson, Thomas


[Paris], 26 Apr. 1789. Sends compliments, and expects to come wish him bon voyage, hoping to be more fortunate than last time he came for that purpose.—Begs TJ to make note of his promise to report to him the debates of all “les Provinces relatifs à l’Etablissement du Congrès Excepté celui de Massachusets bay parce qu’il l’a,” even of those that have not acceded, especially of Rhode Island.—Sarsfield “ne lui reportera ou renverra les debats de la Virginie que la veille de son depart, parce quil n’aura autre chose à en faire que de les laisser dans sa biblioteque, ce qui ne demande pas beaucoup de tems. Il le prie de ne pas oublier The federalist.—Il profite de la permission qu’il lui a donnée de lui envoyer quelques lettres pour l’amerique.” Begs him never to doubt his sincere and “inviolable Attachement.”
